ACCEPTED
                                        04-15-00636-CV
                            FOURTH COURT OF APPEALS
                                 SAN ANTONIO, TEXAS
                                   10/8/2015 3:47:40 PM
                                         KEITH HOTTLE
                                                 CLERK

04-15-00636-CV


                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 10/8/2015 3:47:40 PM
                   KEITH E. HOTTLE
                         Clerk